Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Proposed Maximum Aggregate Offering Price Amount of Registration Fee (1) 6% Notes due May 23, 2111 $400,000,000 100.00% $400,000,000 $46,440.40 (1) Calculated in accordance with Rule 457(r) of the Securities Act of 1933, as amended. Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-158240 PROSPECTUS SUPPLEMENT (To Prospectus Dated March 27, 2009) $400,000,000 6.000% Senior Notes due 2111 We are offering $400 million aggregate principal amount of our 6.000% senior notes due 2111 (the Notes).
